Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments filed 03/09/2022. Claims 1-10 have been amended, claim 11 has been cancelled. Claims 1-10 are currently pending.
	
Response to Arguments
Claim 11 has been cancelled, therefore the rejections of claim 11 no longer stand.
In light of Applicant’s amendments to the specification and drawings, the objections to figures 6-9 have been withdrawn.
In light of Applicant’s amendment, the objection to claim 1 has been withdrawn.
Applicant’s amendments have been fully considered but they are not persuasive regarding the 101 rejection. The 101 rejections have been updated to include the amended limitations and to clarify the reasoning given for the limitations that were not amended.
Applicant’s arguments regarding the prior art rejections have been fully considered but they are moot because of the new grounds of rejection. The prior art rejections have been updated to include the amended limitations and to clarify the reasoning given for the limitations that were not amended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “a transceiver configured to detect biometric data of the driver”; “a memory configured to store a drowsiness determination model”; “a processor configure to map the biometric data to the drowsiness determination model generated in advance and to determine drowsiness of the driver”; and “the processor is further configured to detect first biometric data of the driver at a predetermine first time interval, correct the biometric data… and determine whether or not the driver drowses” in claim 6; “the processor is further configured to correct the biometric data of the driver” in claim 7; “the processor is further configured to output a specific voice message to the driver” in claim 8; “the processor is further configured to change a position of the drowsiness determination plane” in claim 9; and “the processor is further configured to move the position of the drowsiness determination plane” in claim 10.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101. Claims 1-5 are directed to a method, and claims 6-10 are directed to a system; therefore, claims 1-10 fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). However, claims 1-10 fall within the judicial exception of an abstract idea, specifically the abstract ideas of “Mental Processes” (including observation, evaluation, and opinion) and “Mathematical Concepts (including mathematical calculations and relationships)”.
	Claim 1:
Step 1: Claim 1 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 1 recites the following abstract ideas:
mapping the biometric data to a drowsiness determination model generated in advance (mental step directed to evaluation – since the model is generated in advance, no machine learning occurs during claim 1, and a person could match or map a distribution of received data to a model in their mind); 
determining drowsiness of the driver based on a distribution of the biometric data in the drowsiness determination model, (mental step directed to evaluation – a person could determine whether a driver was drowsy or not in their mind based on seeing a distribution of biometric data and comparing that distribution to a model), 
wherein the mapping includes correcting the biometric data of the driver detected during a time after the first time interval based on a center of distribution of the first biometric data (mental step directed to observation, evaluation – a person could correct a received value based on a center of a distribution in their mind by rounding a number, for example); 
and determining whether or not the driver drowses based on the corrected biometric data (mental step directed to evaluation – a person could determine whether a driver was drowsy or not in their mind based on seeing how a distribution of biometric data changes and comparing that change to a model).
Step 2A, Prong 2: Claim 1 recites the following additional elements:
an apparatus including a transceiver, a processor, and a memory (these elements of the apparatus are interpreted as generic computer parts used to implement the abstract ideas of the limitations listed in step 2A, prong 1);
wherein the drowsiness determination model is stored in the memory (storing the model in memory is interpreted as storing and retrieving information in memory); and wherein the biometric data of the driver includes a number of eye blinks and a heart rate (limiting the biometric data to include a number of eye blinks and a heart rate is interpreted as selecting a particular data source or type of data to be manipulated);
detecting biometric data of the driver; and detecting first biometric data of the driver at a predetermined first time interval (detecting data at a predetermined time is interpreted as sending and receiving data). These elements do not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 1 recites the following additional elements:
an apparatus including a transceiver, a processor, and a memory (these elements of the apparatus are interpreted as generic computer parts used to implement the abstract ideas of the limitations listed in step 2A, prong 1 – see MPEP 2106.05(f));
wherein the drowsiness determination model is stored in the memory (storing the model in memory is interpreted as storing and retrieving information in memory – see MPEP 2106.05(d)(II)); and wherein the biometric data of the driver includes a number of eye blinks and a heart rate (limiting the biometric data to include a number of eye blinks and a heart rate is interpreted as selecting a particular data source or type of data to be manipulated – see MPEP 2106.05(g));
detecting biometric data of the driver; and detecting first biometric data of the driver at a predetermined first time interval (detecting data at a predetermined time is interpreted as sending and receiving data). These elements do not amount to significantly more (see MPEP 2106.05(d)(II)).
Claim 6 is a system claim and its limitation is included in claim 1. The only difference is that claim 6 requires a system comprised of a processor, a memory, and a transceiver. These components are interpreted as additional elements directed to mere instructions to apply an abstract idea using a generic computer. Therefore, claim 6 is rejected for the same reasons as claim 1 (see MPEP 2106.05(f)).
The independent claims are not patent eligible.

Dependent claims 2-5 and 7-10 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as they recite further embellishment of the judicial exception.	
	Claim 2:
Step 1: Claim 2 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 2 recites the following abstract ideas:
correcting the biometric data of the driver detected during the second time interval based on a direction of distribution change of the second biometric data (mental step directed to observation, evaluation – a person could correct a received value based on a distribution in their mind by rounding a number down when the received value is lower than a first received value (i.e. the distribution has shifted down), for example)
Step 2A, Prong 2: Claim 2 recites the following additional elements:
the processor, and detecting second biometric data of the driver at a predetermined second time interval after the first time interval. The processor is interpreted as an additional element directed to mere instructions to apply an abstract idea using a generic computer type; detecting data is interpreted as sending and receiving data, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 2 recites the following additional elements:
the processor, and detecting second biometric data of the driver at a predetermined second time interval after the first time interval. The processor is interpreted as an additional element directed to mere instructions to apply an abstract idea using a generic computer type (see MPEP 2106.05(f)); detecting data is interpreted as sending and receiving data, which does not amount to significantly more (see MPEP 2106.05(d)(II)).
	Claim 3:
Step 1: Claim 3 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 3 recites the abstract ideas from claim 2 on which it depends.
Step 2A, Prong 2: Claim 3 recites the following additional elements:
the transceiver, the processor , and outputting a specific voice message to the driver when the biometric data of the driver detected after the second time interval reaches a drowsiness determination plane included in the drowsiness determination model; and updating the drowsiness determination plane based on a response of the driver with respect to the voice message. The transceiver and the processor are interpreted as additional elements directed to mere instructions to apply an abstract idea using a generic computer type; outputting a message and updating a plane of a model are interpreted as sending and receiving data under specific conditions (i.e. when the biometric data reaches a plane or threshold, and when the driver responds to the voice message), which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 3 recites the following additional elements:
the transceiver, processor, and outputting a specific voice message to the driver when the biometric data of the driver detected after the second time interval reaches a drowsiness determination plane included in the drowsiness determination model; and updating the drowsiness determination plane based on a response of the driver with respect to the voice message. The transceiver and the processor are interpreted as additional elements directed to mere instructions to apply an abstract idea using a generic computer type (see MPEP 2106.05(f)); outputting a message and updating a plane of a model are interpreted as sending and receiving data under specific conditions (i.e. when the biometric data reaches a plane or threshold, and when the driver responds to the voice message), which does not amount to significantly more (see MPEP 2106.05(d)(II)).
	Claim 4:
Step 1: Claim 4 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 4 recites the following abstract ideas:
wherein in the updating of the drowsiness determination plane, a position of the drowsiness determination plane is changed (the broadest reasonable interpretation of changing the determination plane includes a mathematical calculation, but this element could also be interpreted as sending and receiving data).
Step 2A, Prong 2: Claim 4 recites the following additional elements:
the processor, which is interpreted as an additional element directed to mere instructions to apply an abstract idea using a generic computer type and does not integrate the abstract idea into a practical application.
Step 2B: Claim 4 recites the following additional elements:
the processor, which is interpreted as an additional element directed to mere instructions to apply an abstract idea using a generic computer type and does not amount to significantly more (see MPEP 2106.05(f)).
	Claim 5:
Step 1: Claim 5 is directed to a method; therefore the claim does fall within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A, Prong 1: Claim 5 recites the following abstract ideas:
and in the updating of the drowsiness determination plane, the position of the drowsiness determination plane moves based on a response with respect to the inquiry from the driver (the broadest reasonable interpretation of changing the determination plane includes a mathematical calculation, but this element could also be interpreted as sending and receiving data).
Step 2A, Prong 2: Claim 5 recites the following additional elements:
the processor, and wherein the voice message includes an inquiry of whether or not the driver drowses. The processor is interpreted as an additional element directed to mere instructions to apply an abstract idea using a generic computer; and the type and/or content of the voice message is interpreted as field of use, which does not integrate the abstract idea into a practical application.
Step 2B, Prong 2: Claim 5 recites the following additional elements:
the processor; and wherein the voice message includes an inquiry of whether or not the driver drowses. The processor is interpreted as an additional element directed to mere instructions to apply an abstract idea using a generic computer type (see MPEP 2106.05(f)); and the type and/or content of the voice message is interpreted as field of use, which does not amount to significantly more (see MPEP 2106.05(h)).

Claim 7 is a system claim and its limitation is included in claim 2. Claim 7 is rejected for the same reasons as claim 2.
Claim 8 is a system claim and its limitation is included in claim 3. Claim 8 is rejected for the same reasons as claim 3.
Claim 9 is a system claim and its limitation is included in claim 4. Claim 9 is rejected for the same reasons as claim 4.
Claim 10 is a system claim and its limitation is included in claim 5. Claim 10 is rejected for the same reasons as claim 5.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Terashima et al (US 20110205350 A1, herein Terashima) in view of Yadhunandan et al (US 10121084 B2, herein Yadhunandan), in further view of Herbst (US 20180012090 A1, herein Herbst).
Regarding claim 1, Terashima teaches a method for determining a driver's drowsiness (Terashima figs. 4 and 5 are flowcharts that illustrate the steps of the methods used to determine a driver’s drowsiness), [by an apparatus including a transceiver, a processor, and a memory], the method comprising: 
detecting, [by the transceiver], biometric data of the driver (Terashima fig. 1 and para. [0027] teach the image capture section 11 is configured with a CCD camera or the like, placed to enable image capture of a driver from substantially face-on. The image capture section 11 captures an image of a region including at least an eye of a driver (i.e. detecting biometric data)); 
mapping, [by the processor], the biometric data to a drowsiness determination model generated in advance (Terashima para. [0030] recites the open-eye or closed-eye determination section 14 determines open-eye or closed-eye based on the difference between the width of eye opening obtained by the filter section 13 and the width of eye opening measured by the width of eye opening measurement section 12. Terashima para. [0031] recites the degree of eye openness estimation section 15 computes a closed-eye threshold value based on the measured width of eye opening by the widths of eye opening measurement section 12 when closed-eye is determined, and computes an open-eye threshold value based on the widths of eye opening obtained by the filter section 13 when open-eye is determined. A degree of eye openness estimated value is then computed based on the closed-eye threshold value, the open eye threshold value, and the width of eye opening measured by the width of eye opening measurement section 12 or the width of eye opening obtained by the filter section 13. The degree of eye openness estimation section 14 contains a degree of eye openness buffer (not shown in the drawings) for storing the computed degree of eye openness estimated values (i.e. a drowsiness model generated in advance). Terashima para. [0032] recites the nodding-off determination section 16 computes the proportion of open-eye per unit time from the degree of eye openness stored in the degree of eye openness buffer, and determines whether or not the driver is in a nodding-off state by comparing the computed proportion of open-eye with a threshold value (i.e. mapping the biometric data to a model)); 
and determining, [by the processor], drowsiness of the driver based on a distribution of the biometric data in the drowsiness determination model (Terashima para. [0033] recites when a nodding-off state has been determined to exist by the nodding-off determination section 16, the warning section 17 prompts to driver to pay attention by issuing a warning noise or command, and/or outputting characters or the like to a display device (i.e. determining drowsiness of the driver based on the model)), 
detecting first biometric data of the driver at a predetermined first time interval (Terashima fig. 4 and para. [0036] recite at step 120, the width of eye opening measurement section 12 measures the width of eye opening of the driver from image recognition results of a camera image captured by the image capture section 11, and substitutes the measured width of eye opening as a variable h (i.e. detecting first biometric data at a first time)).
However, Terashima does not teach an apparatus including a transceiver, a processor, and a memory; wherein the drowsiness determination model is stored in the memory; correcting, by the processor, the biometric data of the driver detected during a time after the first time interval based on a center of distribution of the first biometric data; and determining, by the processor whether or not the driver drowses based on the corrected biometric data.
Yadhunandan teaches an apparatus including a transceiver, a processor, and a memory (col. 2 lines 28-36 recite the present disclosure includes drowsiness detection system for detecting drowsiness state of a vehicle user. The drowsiness detection system comprises a processor and a memory communicatively coupled to the processor. The memory stores the processor-executable instructions, which, on execution, causes the processor to receive one or more current images of the vehicle user from an image capturing device associated with the drowsiness detection system in a current time frame (i.e. an apparatus containing a processor and a memory). Col. 14 lines 11-15 recite the processor 402 may be disposed in communication with one or more input/output (I/O) devices (411 and 412) via I/O interface 401. The I/O interface 401 may employ communication protocols/methods such as, without limitation, audio, analog, digital, stereo (i.e. a transceiver));
wherein the drowsiness determination model is stored in the memory (col. 6 lines 38-41 recite the drowsiness detection system 107 includes data 203. As an example, the data 203 is stored in the memory 113 configured in the drowsiness detection system 107 as shown in the FIG. 2A (i.e. the model and its associated data are stored in memory));
correcting, by the processor, the biometric data of the driver detected during a time after the first time interval based on a center of distribution of the first biometric data (col. 8 lines 50-63 recite the predefined eye appearance model is fitted in each time frame. The determining module 237 may determine location points representing eyes of the vehicle user 102. In an embodiment, the location points are determined in terms of co-ordinates. The comparison module 238 may compare the location points in the current time frame with location points determined in a plurality of previous time frames. The location points of the eyes of the vehicle user 102 are stored as the co-ordinates data 211. Based on the comparison, if the shift in the location points is greater than a predefined shift threshold, then the determining module 237 nay understand that the predefined appearance model is not fitted accurately to the eyes and face of the vehicle user 102 in the current time frame. Yadhunandan col. 9 lines 2-8 recite based on the comparison, if the shift in the location points is less than the predefined shift threshold, then the determining module 237 may understand that the predefined appearance model is fitted accurately to the eyes and face of the vehicle user 102 in the current time frame. Therefore, the determining module 237 uses the location points determined in the current time frame. Col. 9 lines 20-22 recite the data extraction module 241 may extract one or more eye closure parameters from the one or more current images in real-time. Col. 9 lines 29-32 recite upon extracting the one or more eye closure parameters, the determining module 237 may determine the eye closure ratio using the one or more eye closure parameters and the profile of the vehicle user 102 (i.e. correcting the detected biometric data based on a center of distribution of the first biometric data)); 
and determining, by the processor, whether or not the driver drowses based on the corrected biometric data (Col. 11 lines 43-52 recite the drowsiness detection module 245 detects drowsiness state of the vehicle user 102 based on the PEC (Percentage Eye Closure) value of the vehicle user 102 in the current time frame and the PEC values of the vehicle user 102 in the plurality of previous time frames. To detect the drowsiness state of the vehicle user 102, the comparison module 238 compares the PEC value of the vehicle user 102 in the current time frame and the PEC values of the vehicle user 102 in the plurality of previous time frames with a predefined threshold (Examiner’s Note: the PEC is calculated from the corrected biometric data regarding the position of the driver, therefore the determination of drowsiness is based on the corrected data, as the PEC cannot be calculated until the position of the driver is determined)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the data normalization methods from Yadhunandan to supplement the open-eye or closed-eye determination functions from Terashima. Terashima and Yadhunandan both measure the degree to which a driver’s eyes are open in order to identify a drowsy driver, so one of ordinary skill would benefit from using the data correction methods from Yadhunandan so that one could more accurately determine an open or closed eye in Terashima even if the driver has shifted outside the initial identified position.
However, the combination of Terashima and Yadhunandan does not teach wherein the biometric data of the driver includes a number of eye blinks and a heart rate.
Herbst teaches wherein the biometric data of the driver includes a number of eye blinks and a heart rate (para. [0076] recites in one embodiment, which is schematically illustrated in FIG. 4, a method for determining a driver's state may include obtaining a plurality of biometric parameters of a driver from images of the driver in a vehicle (402) and determining the driver's state based on a combination of the biometric parameters. Para. [0077] recites in some embodiments a biometric parameter value(s) includes a combination of values of different biometric parameters. For example, a frequency of eye blinks combined with heart rate and frequency of yawns may comprise a single biometric parameter value. The different values may be combined using appropriate functions (i.e. the biometric data of the driver includes a number of eye blinks and a heart rate)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the biometric parameters from Herbst as additional input to the nodding off determination system from Terashima (as modified by Yadhunandan). Terashima and Herbst are both directed to methods of determining when a driver is falling asleep, but Terashima only describes one biometric parameter (the open-eye or closed-eye determination) as an input to the nodding off determination model. It would be obvious to one of ordinary skill to combine additional known methods of detecting a drowsy driver (i.e. the heart rate and blinking frequency measurements) from Herbst with the method of measuring eye-openness from Terashima in order to create a more robust drowsiness detection model.
Regarding claim 2, the combination of Terashima, Yadhunandan, and Herbst teaches the method according to claim 1, further comprising: detecting, by the processor, second biometric data of the driver at a predetermined second time interval after the first time interval (Terashima para. [0041] and [0042] recite that the processing of steps 120 through steps 180 is repeated, therefore the process occurs for detecting second biometric data during a second time interval after the first time interval); and correcting, by the processor, the biometric data of the driver detected during the second time interval based on a direction of distribution change of the second biometric data (Yadhunandan col. 10 lines 6-12 recite the data extraction module 241 may extract one or more normalization parameters from the one or more current images in real-time. As an example, the one or more normalization parameters may include, but not limited to, width of the face in the current time frame, height of the face in the current time frame and distance between the face and the image capturing device 104 in the current time frame. Yadhunandan col. 10 lines 15-22 recite the normalization module 243 may normalize the eye closure ratio of the vehicle user 102 in the current time frame using the one or more normalization parameters and the profile of the vehicle user 102 as shown in the Equation 2.
Equation 2: Normalized eye closure ratio = Eye closure ratio * Scaling factor
Yadhunandan col. 10 lines 23-29 recite the normalization module 243 may normalize the eye closure ratio by multiplying the eye closure ratio determined in Equation 1a or Equation 1b with the scaling factor determined in real-time. The scaling factor is a normalization value that eliminates one or more errors in determining the eye closure ratio due to movement of the vehicle user 102 while driving the vehicle 102. Yadhunandan col. 10 lines 34-45 recite the determination module 237 may determine the scaling factor using the one or more normalization parameters as shown in the below Equation 3.
Equation 3: Scaling factor = (W/AW)*(H/AH) 
In the above Equation 3, W indicates width of the face in the current time frame; H indicates height of the face in the current time frame; AW indicates average a width of the face retrieved from the profile of the vehicle user 102; and AH indicates average height of the face retrieved from the profile of the vehicle user 102. Yadhunandan col. 10 lines 58-61 recite the determining module 237 may determine a Percentage Eye Closure (PEC) value of the vehicle user 102 in the current time frame using the normalized eye closure ratio. Yadhunandan col. 11 lines 1-6 recite upon determining the intermediate-PEC value of the vehicle user 102 in the current time frame, the comparison module 238 compares the intermediate-PEC value with a dynamically predicted PEC value based on the historical data 215. In some embodiments, the historical data 215 may include data related to the plurality of previous time frames (Examiner’s Note: normalization is a form of correction, this method corrects the received biometric data (i.e. the image of the face) based on the direction of distribution change of the detected biometric data (i.e. if the driver’s face shifts down as they fall asleep, the distribution of location data of the face will also trend down))).
Claim 6 is a system claim and its limitation is included in claim 1. The only difference is that claim 6 requires a system (Terashima fig. 1 and para. [0025] recite the present exemplary embodiment illustrates an exemplary embodiment for a case in which an open-eye or closed-eye determination apparatus and a degree of eye openness estimation apparatus according to the present invention are utilized in a driver nodding-off warning device). Therefore, claim 6 is rejected for the same reasons as claim 1.
Claim 7 is a system claim and its limitation is included in claim 2. Claim 7 is rejected for the same reasons as claim 2.

Claims 3-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Terashima et al (US 20110205350 A1, herein Terashima) in view of Yadhunandan et al (US 10121084 B2, herein Yadhunandan), in further view of Herbst (US 20180012090 A1, herein Herbst), in further view of Itou (US 20070268146 A1, herein Itou).
Regarding claim 3, the combination of Terashima, Yadhunandan, and Herbst teaches the method of claim 2.
However, the combination of Terashima, Yadhunandan, and Herbst does not explicitly teach outputting, by the transceiver, a specific voice message to the driver when the biometric data of the driver detected after the second time interval reaches a drowsiness determination plane included in the drowsiness determination model; and updating, by the processor, the drowsiness determination plane based on a response of the driver with respect to the voice message.
Itou teaches outputting, by the transceiver, a specific voice message to the driver when the biometric data of the driver detected after the second time interval reaches a drowsiness determination plane included in the drowsiness determination model (Itou fig. 3 and para. [0035] recite the driving state detecting portion 105 generates driving state information at a predetermined time interval, based on the situation information obtained from the in-vehicle sensor 103 and road information obtained from the map database 104, and outputs the information to interaction controlling portion 106 and also to the awareness information generating portion 107 (Op102). Then, the interaction-start deciding portion 106a of the interaction controlling portion 106 decides whether an interaction should be started, every time receiving the driving state information outputted from the driving state detecting portion 105 (Op103), depending on whether the driving state information and the awareness information satisfy predetermined interaction-start conditions. Itou para. [0036] recites when the decision result in Op103 is Yes, the question generating portion 106b of the interaction controlling portion 106 refers to the question generation database 106/ so as to generate a question about the driving state (Op104), and the voice synthesizing-outputting portion 106c performs a voice synthesizing procedure so as to make a readout voice of the question generated in Op104, and outputs the voice through the speaker 110 (Op105) (i.e. outputting a specific voice message to the driver when a level of awareness has been determined)); 
and updating, by the processor, the drowsiness determination plane based on a response of the driver with respect to the voice message (Itou fig. 3 and para. [0037] recite when the driver 102 answers with voice to the question outputted as a voice in Op105, the voice recognizing portion 106d receives the voice of the driver 102 through the microphone 111 and performs a voice recognition procedure, thereby recognizing the answer content from the answering voice (Op106). The interaction controlling portion 106 sends the thus recognized answer to the awareness information generating portion 107 (i.e. the driver responds to the specific voice message). Itou para. [0038] recites the awareness information generating portion 107 compares the answer sent from the interaction controlling portion 106 and the safe driving information obtained from the safe-driving information storing portion 109 so as to decide whether the answer from the driver 102 to the question about the driving situation is correct or not (Op107). When the answer from the driver 102 is decided as incorrect (the decision result in Op107 is No), the awareness information generating portion 107 sets a value obtained by subtracting a predetermined value a from the value of the awareness information stored in the driver information storing portion 108, as a new awareness information value, and stores the new value in the driver information storing portion 108 (Op108). Itou para. [0039] recites when the answer from the driver 102 is decided as correct (the decision result in Op107 is Yes), the awareness information generating portion 107 decides whether the condition for updating the awareness information is satisfied or not, on the basis of the answer provided by the interaction controlling portion 106 and from the driving state information provided by the driving state detecting portion 105 in Op102 (Op109). In a case of a decision that the condition for updating the awareness information is satisfied (the decision result in Op109 is Yes), the awareness information generating portion 107 sets a value obtained by adding a predetermined value a to the awareness information value stored in the driver information storing portion 108, as a new awareness information value, and stores the new value in the driver information storing portion 108 (Op110) (i.e. updating the model based on the driver’s response to the specific voice message)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by combining the voice message interaction system from Itou with the nodding-off detection device from Terashima (as modified by Yadhunandan and Herbst). Itou and Terashima are both directed to monitoring biometric data of a driver in order to detect and prevent drowsy driving. Terashima teaches issuing a warning to the driver when drowsy driving is detected, but does not specifically teach that the warning is a vocal inquiry. One of ordinary skill would benefit from adding the vocal interactions from Itou to the possible warning methods in Terashima because a drowsy driver may not respond to a simple warning noise or visual alarm. Requiring a response from the driver makes it harder to ignore the warnings, which makes the overall system safer and more effective. 
Regarding claim 4, the combination of Terashima, Yadhunandan, Herbst, and Itou teaches the method according to claim 3, wherein in the updating of the drowsiness determination plane, by the processor, a position of the drowsiness determination plane is changed (Terashima fig. 5 and para. [0047] recite when closed-eye is determined, the open-eye or closed-eye determination section 14 stores h in the closed-eye buffer at step 220, and the measured value h by the width of eye opening measurement section 12 is substituted as the variable c at step 230. Terashima para. [0048] recites when open-eye is determined, the open-eye or closed-eye determination section 14 stores h in the open-eye buffer at step 240, and the output value f of the filter section 13 is substituted as the variable c at step 250. Terashima para. [0049] recites at step 260, the degree of eye openness estimation section 15 derives the average value of the values in the open-eye buffer and substitutes this value as the open-eye threshold value co. At step 270, the degree of eye openness estimation section 15 derives the average value of the values in the closed-eye threshold value and substitutes this value as the closed-eye threshold value cc. In the present exemplary embodiment, the average value of the width of eye opening stored in the open-eye buffer or the closed-eye buffer, respectively, up to the relevant point in time are employed as the open-eye threshold value and the closed-eye threshold value, however configuration may be made such that the width of eye opening h measured by the width of eye opening measurement section 12 at the relevant point in time is employed as the open-eye threshold value or closed-eye threshold value (i.e. updating the drowsiness model means the overall average value of the open-eye and closed-eye buffers is changed based on the most recent data)).
Regarding claim 5, the combination of Terashima, Yadhunandan, Herbst, and Itou teaches the method according to claim 4, wherein the voice message includes an inquiry of whether or not the driver drowses (Itou para. [0012] recites the driving state detecting portion acquires driving state information from a sensor provided in the movable body. The interaction controlling portion generates a question for checking the awareness of the driver with respect to safe driving in a case where the driving state information and the awareness information satisfy predetermined interaction-start conditions, and outputs the thus generated question as a synthesized voice. Since an interaction with the driver for checking the driver's awareness with respect to safe driving can be started at a proper timing predetermined under an interaction-start condition in this manner, driver's awareness with respect to safe driving can be cautioned. Itou para. [0021] recites it is preferable in the drive support apparatus for a movable body according to the present invention that the sensor comprises a sensor for detecting a sign of dozing of the driver, and when the dozing of the driver is detected by the sensor, the interaction controlling portion starts an interaction with the driver irrespective of satisfaction of the interaction-start conditions. Thereby, drowsy-driving can be prevented effectively (i.e. the system can make inquiries when it has been determined that the driver is drowsy)), 
and in the updating of the drowsiness determination plane, by the processor, the position of the drowsiness determination plane moves based on a response with respect to the inquiry from the driver (Itou fig. 3 and para. [0037] recite when the driver 102 answers with voice to the question outputted as a voice in Op105, the voice recognizing portion 106d receives the voice of the driver 102 through the microphone 111 and performs a voice recognition procedure, thereby recognizing the answer content from the answering voice (Op106). The interaction controlling portion 106 sends the thus recognized answer to the awareness information generating portion 107 (i.e. the driver responds to the specific voice message). Itou para. [0038] recite the awareness information generating portion 107 compares the answer sent from the interaction controlling portion 106 and the safe driving information obtained from the safe-driving information storing portion 109 so as to decide whether the answer from the driver 102 to the question about the driving situation is correct or not (Op107). When the answer from the driver 102 is decided as incorrect (the decision result in Op107 is No), the awareness information generating portion 107 sets a value obtained by subtracting a predetermined value a from the value of the awareness information stored in the driver information storing portion 108, as a new awareness information value, and stores the new value in the driver information storing portion 108 (Op108). Itou para. [0039] recites when the answer from the driver 102 is decided as correct (the decision result in Op107 is Yes), the awareness information generating portion 107 decides whether the condition for updating the awareness information is satisfied or not, on the basis of the answer provided by the interaction controlling portion 106 and from the driving state information provided by the driving state detecting portion 105 in Op102 (Op109). In a case of a decision that the condition for updating the awareness information is satisfied (the decision result in Op109 is Yes), the awareness information generating portion 107 sets a value obtained by adding a predetermined value a to the awareness information value stored in the driver information storing portion 108, as a new awareness information value, and stores the new value in the driver information storing portion 108 (Op110) (i.e. updating the model based on the driver’s response to the specific voice message)).
Claim 8 is a system claim and its limitation is included in claim 3. Claim 8 is rejected for the same reasons as claim 3.
Claim 9 is a system claim and its limitation is included in claim 4. Claim 9 is rejected for the same reasons as claim 4.
Claim 10 is a system claim and its limitation is included in claim 2. Claim 10 is rejected for the same reasons as claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170355377 A1 (Vijaya Kumar et al) teaches a system for analyzing driver drowsiness and fatigue based on sensor data that includes heart rate, blinking frequency, body temperature, gestures, and other biometric data.
US 20180178808 A1 (Zhao et al) teaches a sensor system built into a vehicle seat that monitors for fatigue of an occupant based on heart rate, an eye blink rate, posture, body temperature, eye and hand direction, and other biometric input data.
“Simultaneous Measurement of Heart Rate Variability and Blinking Duration to Predict Sleep Onset and Drowsiness in Drivers” (Miyaji et al) teaches determining sleep onset in a driver based on electrocardiogram heart rate variability and blinking duration.
“Integration of Body Sensor Networks and Vehicular Ad-hoc Networks for Traffic Safety” (Reyes-Munoz et al) teaches a body sensor network to determine the behavior state of a driver by using physiological parameters such as eye movement measures (electrooculogram, EOG), heart activity (electrocardiogram, ECG), skin electrical potential (electromyogram, EMG) and brain activity (electroencephalogram, EEG)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/L.M.F./             Examiner, Art Unit 2121                                                                                                                                                                                           
	/Li B. Zhen/             Supervisory Patent Examiner, Art Unit 2121